         Case 18-35672 Document 122 Filed in TXSB on 10/11/18 Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


In re:                                                                 Chapter 11

WESTMORELAND COAL COMPANY, et al.,1                                    Case No. 18-35672 (DRJ)
                 Debtors.
                                                                       Jointly Administered

         NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE THAT the undersigned counsel, pursuant to Rules 2002, 9007

and 9010(b) of the Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules") and

section 1109(b) of title 11 of the United States Code (the "Bankruptcy Code"), hereby enters his

appearance as counsel for the Conflicts Committee of the Board of Directors Westmoreland

Resources GP, LLC (the "Conflicts Committee") and as conflicts counsel for Debtor

Westmoreland Resource Partners, LP and its Debtor subsidiaries (collectively,

the "WMLP Debtors") in the above-captioned bankruptcy cases (the "Cases"), and respectfully

requests that the name of counsel listed below be added to the mailing list maintained by the

Clerk, and that all notices given or required to be given in these Cases, all pleadings and other

papers served, or required to be served, in these Cases, be given to and served upon the

following:

                                               Timothy W. Hoffmann, Esq.
                                               JONES DAY
                                               77 West Wacker
                                               Chicago, Illinois 60601


1
         Due to the large number of debtors in these chapter 11 cases, for which joint administration has been
         granted, a complete list of the debtors and the last four digits of their tax identification, registration, or like
         numbers is not provided herein. A complete list of such information may be obtained on the website of the
         proposed claims and noticing agent in these chapter 11 cases at www.donlinrecano.com/westmoreland.
         Westmoreland Coal Company's service address for the purposes of these chapter 11 cases is 9540 South
         Maroon Circle, Suite 300, Englewood, Colorado 80112.
        Case 18-35672 Document 122 Filed in TXSB on 10/11/18 Page 2 of 3



                                       Telephone: (312) 782-3939
                                       Facsimile: (312) 782-8585
                                       Email: thoffmann@jonesday.com

       PLEASE TAKE FURTHER NOTICE THAT, pursuant to section 1109(b) of the

Bankruptcy Code, this request includes not only the notices and papers referred to in the

Bankruptcy Rules and sections of the Bankruptcy Code specified above, but also includes,

without limitation, any notice, application, complaint, demand, motion, petition, pleading or

request, whether formal or informal, written or oral, whether transmitted or conveyed by regular

mail, electronic mail, delivery service or some other means, or otherwise filed or made with

regard to these Cases and proceedings therein. Further, this request includes copies of any

disclosure statements to be submitted prior to approval and any and all plans of reorganization.

       PLEASE TAKE FURTHER NOTICE THAT, this Notice of Appearance and Request for

Service of Papers shall not be deemed to be or construed as a waiver of the WMLP Debtors' or

the Conflicts Committee's rights: (a) to have final orders in non-core matters entered only after

de novo review by a District Judge; (b) to trial by jury in any proceeding so triable in this case or

in any case, controversy or proceeding related to this case; or (c) to have the District Court

withdraw the reference in any matter subject to mandatory or discretionary withdrawal. This

Notice of Appearance and Request for Service of Papers is likewise not a waiver of any other

rights, claims, actions or setoffs to which the WMLP Debtors or the Conflicts Committee is or

may be entitled, in law or in equity, all of which rights, claims, actions, defenses and setoffs the

WMLP Debtors and the Conflicts Committee expressly reserve.




                                                 -2-
        Case 18-35672 Document 122 Filed in TXSB on 10/11/18 Page 3 of 3



DATED: October 11, 2018

                                                 Respectfully submitted,

                                                /s/ Timothy W. Hoffmann
                                                Timothy W. Hoffmann
                                                (admitted pro hac vice)
                                                JONES DAY
                                                77 West Wacker
                                                Chicago, Illinois 60601
                                                Telephone: (312) 782-3939
                                                Facsimile: (312) 782-8585
                                                Email: thoffmann@jonesday.com

                                                 ATTORNEY FOR THE WMLP DEBTORS AND
                                                 THE CONFLICTS COMMITTEE OF THE BOARD
                                                 OF DIRECTORS OF WESTMORELAND
                                                 RESOURCES GP, LLC

                                CERTIFICATE OF SERVICE

       On October 11, 2018, a copy of the foregoing Notice of Appearance and Request for

Service of Papers was served on all parties receiving electronic notification in these cases from

the Court's CM/ECF system.

                                                 /s/ Timothy W. Hoffmann __________________
                                                 Timothy W. Hoffmann




                                                -3-
